Case 1:18-cr-00433-LDH-RLM Document 20-7 Filed 03/26/19 Page 1 of 8 PageID #: 103




                                                                    SP_000574
Case 1:18-cr-00433-LDH-RLM Document 20-7 Filed 03/26/19 Page 2 of 8 PageID #: 104




                                                                    SP_000575
Case 1:18-cr-00433-LDH-RLM Document 20-7 Filed 03/26/19 Page 3 of 8 PageID #: 105




                                                                    SP_000576
Case 1:18-cr-00433-LDH-RLM Document 20-7 Filed 03/26/19 Page 4 of 8 PageID #: 106




                                                                    SP_000577
Case 1:18-cr-00433-LDH-RLM Document 20-7 Filed 03/26/19 Page 5 of 8 PageID #: 107




                                                                    SP_000578
Case 1:18-cr-00433-LDH-RLM Document 20-7 Filed 03/26/19 Page 6 of 8 PageID #: 108




                                                                    SP_000579
Case 1:18-cr-00433-LDH-RLM Document 20-7 Filed 03/26/19 Page 7 of 8 PageID #: 109




                                                                    SP_000580
Case 1:18-cr-00433-LDH-RLM Document 20-7 Filed 03/26/19 Page 8 of 8 PageID #: 110




                                                                    SP_000581
